Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sydney S. Hart appeals the district court’s order granting summary judgment to Jacob J. Lew, Secretary of the Treasury, on Hart’s claims of sex discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012), amended by Pub.L. No. 113-235, 128 Stat. 2130, 2537, 2537 (2014). This Court reviews de novo whether a district court erred in granting summary judgment. Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hart v. Lew, No. 1:12-cv-03482-ELH (D. Md. filed Feb. 6, 2015 & entered Feb. 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.